Citation Nr: 0733241	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  06-16 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty with the 
United States Marines (from December 1965 to December 1969) 
and subsequently with the Air Force, retiring in January 
1989, after more than 20 years of total active service.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision by the Cleveland, 
Ohio Department of Veterans Affairs (VA) Regional Office (RO) 
that granted service connection for PTSD, rated 30 percent, 
effective January 18, 2005 (date of claim to reopen).  A May 
2006 rating decision increased the rating to 50 percent, 
effective for the entire appeal period.  In July and October 
2006, hearings were held before a Decision Review Officer 
(DRO).  In July 2007, a Travel Board hearing was held before 
the undersigned.  Transcripts of all the hearings are 
associated with the claims file.  .

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


REMAND

At the July 2007 Travel Board hearing, the veteran testified 
that his PTSD has increased in severity since his last VA 
examination (in March 2006).  Worsening symptoms included 
increasing rage and anger management problems; violent 
outbursts; daily panic attacks; increased depression; 
relationship problems with family members; and increased 
memory loss.  In light of these allegations of increasing 
impairment, another VA examination is indicated. 

A November 2006 VA record notes that the veteran is being 
treated for anger and depressed mood, suggesting that there 
are outstanding pertinent VA medical (treatment) records.  
Such records are constructively of record, and must be 
secured.  
The veteran has also identified Cleveland Clinic records as 
pertinent and outstanding.  In addition, he testified at the 
Travel Board hearing that he was scheduled for evaluation by 
a psychiatrist at the Cleveland Clinic later that same month 
(July 2007).  

Finally, it is noteworthy that, as this appeal is from the 
initial rating assigned with the award of service connection, 
staged ratings are for consideration.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify (and provide any necessary 
releases for) all health care providers 
that have provided him treatment or 
evaluation for PTSD since November 2006.  
The RO should obtain copies of complete 
clinical records of such treatment and 
evaluation from all identified sources (to 
specifically include any VA treatment 
records and records from Cleveland Clinic, 
including psychiatric evaluation at the 
latter in July 2007).  

2.  The RO should then arrange for a VA 
psychiatric evaluation to ascertain the 
current severity of the veteran's PTSD.  
The veteran's claims file must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should describe 
the nature and severity of all of the 
veteran's symptoms of PTSD and comment on 
their impact on his occupational and 
social functioning ability.  The examiner 
should specifically comment on whether or 
not the anger and rage described by the 
veteran are symptoms of his PTSD, and 
whether or not he has memory loss due to 
PTSD (and if so, the degree of such 
impairment).  The examiner should report 
findings in detail, and should 
distinguish, to the extent possible, 
between social and industrial impairment 
due to PTSD, and such impairment due to 
any other co-existing psychiatric 
disability.  It is requested that the 
examiner assign a GAF score for the PTSD, 
alone, and explain the significance of the 
score.  Findings reported should include 
the presence/or absence, and extent, of 
each of the symptoms listed in the 
schedular criteria for ratings above 50 
percent (or other symptoms of like 
gravity).  The examiner should explain the 
rationale for all opinions given. 

3.  The RO should then readjudicate the 
claim, to include consideration of the 
possibility of "staged" ratings, if 
indicated.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

